Citation Nr: 0809203	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, right hand evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, left hand evaluated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, right foot evaluated as 10 percent disabling.

4.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, left foot evaluated as 10 percent disabling.

5.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, right wrist evaluated as 10 percent disabling.

6.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, left wrist evaluated as 10 percent disabling.

7.  Entitlement to a higher initial evaluation for sinusitis, 
evaluated as 10 percent disabling.

8.  Entitlement to a higher initial evaluation for rhinitis 
evaluated as 10 percent disabling.

9.  Entitlement to a higher initial evaluation for anemia, 
evaluated as 10 percent disabling.

10.  Entitlement to a higher initial evaluation for 
gastritis, evaluated as 10 percent disabling.

11.  Entitlement to a higher initial evaluation for reflux 
disease evaluated as 10 percent disabling.

12.  Entitlement to service connection for a cataract, right 
eye.

13.  The propriety of combining the veteran's evaluation 
under the provisions of 38 C.F.R. § 4.25 (2007).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1990 and from February 1991 to March 1991.  The 
veteran also had reserve duty from February 1988 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from
A September 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island and a 
January 2006 decision of the RO in Baltimore, Maryland.  The 
September 2003 decision granted service connection for 
rheumatoid arthritis of the right hand, left hand, right 
foot, left foot, right wrist and left wrist evaluated as 10 
percent disabling as well as sinusitis and rhinitis both 
evaluated as 10 percent disabling.  

The January 2006 decision continued the veteran's 10 percent 
disability evaluations for rheumatoid arthritis of the right 
hand, left hand, right foot, left foot, right wrist and left 
wrist and granted service connection for Lupus and ostepenia, 
anemia, gastritis and reflux disease, evaluated as 10 percent 
disabling.  The decision also denied the veteran's claim to 
service connection for a cataract, right eye.

In a July 2007 statement, the veteran's representative 
indicated that the veteran was submitting evidence to support 
service connection for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  The claim of entitlement to TDIU has 
not been adjudicated, and is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for her service connected 
hand, foot and wrist disabilities was in September 1994.  In 
an August 2004 statement, the veteran stated that she was 
diagnosed with systematic Lupus erythematosus (SLE) in 2001.  
She stated that due to her rheumatoid arthritis and Lupus, 
she no longer worked as a registered nurse as the severity of 
her autoimmune conditions made it increasingly difficult for 
her to carry out her physical activities.  In an August 2005 
statement, the veteran reported that her condition worsened 
in subsequent years after returning home from the Persian 
Gulf and that she now required lab work every six to twelve 
weeks.  A June 2007 letter from Dr. A. Dissick stated that 
the veteran should work from home 3 days a week as a result 
of her Lupus and rheumatoid arthritis.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's August 2004 and August 2005 statements 
and Dr. Dissick's letter provide evidence of worsening since 
the last examination in September 1994.  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In a September 2003 rating decision, the RO granted service 
connection for rheumatoid arthritis of the right hand, left 
hand, right foot, left foot, right wrist and left wrist 
evaluated as 10 percent disabling as well as sinusitis and 
rhinitis both evaluated as 10 percent disabling.  In November 
2003 the veteran filed a notice of disagreement with the 
September 2003 rating decision. 

In a January 2006 decision, the RO continued the veteran's 10 
percent disability evaluations for rheumatoid arthritis of 
the right hand, left hand, right foot, left foot, right wrist 
and left wrist and granted service connection for Lupus and 
ostepenia, anemia, gastritis and reflux disease, evaluated as 
10 percent disabling.  The decision also denied the veteran's 
claim to service connection for a cataract, right eye.  In 
March 2006 the veteran filed a notice of disagreement with 
the January 2006 RO's rating decision and disputed the 
propriety of providing a combined evaluation under the 
provisions of 38 C.F.R. § 4.25. 

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case (SOC) pursuant to 38 C.F.R. § 19.29 
(2007).  A SOC has not yet been issued on the issues of 
entitlement to a higher initial evaluation for sinusitis, 
rhinitis, amnesia, gastritis, reflux disease and entitlement 
to service connection for a cataract, right eye.

In the March 2006 notice of disagreement, the veteran's 
representative reported that the veteran was receiving 
treatment for hand and wrist disabilities at the VA Medical 
Center (VAMC) in Washington D.C.  The most recent request for 
treatment records from that VAMC was made on January 3, 2006.  
VA has an obligation to seek relevant records of VA treatment 
adequately identified by the veteran.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The Board is required to remand this claim for issuance of 
the SOC for these issues.  See Manlicon v. West, 12 Vet. App. 
238 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  Seek all records of the veteran's 
treatment for the conditions at issue in 
this appeal from the Washington D.C. 
VAMC, since January 3, 2006.

Schedule the veteran for VA rheumatology 
examination for the purposes of 
determining the current severity of his 
service-connected rheumatoid arthritis of 
the hands, feet and wrists.  The claims 
file should be furnished to the examiner 
for his or her review.  Any tests that 
are deemed necessary should be conducted.  
The examiner is asked to provide an 
opinion as to whether the veteran's 
rheumatoid arthritis has been an active 
disease process in recent years or 
currently and if it has been active, the 
examiner is asked to determine the 
frequency and duration of any 
incapacitating episodes of acute 
rheumatoid arthritis in recent years.  
The examiner should also note any 
complications from rheumatoid arthritis, 
to include anemia, weight loss and 
general impairment of health.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 
(rating criteria for rheumatoid 
arthritis).

2.  If the benefits sought are not 
granted, the AOJ should issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

3.  The agency of original jurisdiction 
(AOJ) should issue a statement of the 
case on the issues of entitlement to a 
higher initial evaluation for sinusitis, 
rhinitis, anemia, gastritis, reflux 
disease and entitlement to service 
connection for a cataract, right eye, and 
propriety of providing a combined 
evaluation under 38 C.F.R. § 4.25.  The 
Board will further consider only those 
issues for which a substantive appeal is 
submitted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



